Wm. Schutt & Assoc. Eng'g & Land Surveying P.C. v St. Bonaventure Univ. (2017 NY Slip Op 06866)





Wm. Schutt & Assoc. Eng'g & Land Surveying P.C. v St. Bonaventure Univ.


2017 NY Slip Op 06866


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (570/17) CA 16-01185.

[*1]WM. SCHUTT & ASSOCIATES ENGINEERING & LAND SURVEYING P.C., PLAINTIFF-RESPONDENT, 
vST. BONAVENTURE UNIVERSITY, ET AL., DEFENDANTS, AND JAMES W. MANGUSO, DOING BUSINESS AS LAUER-MANGUSO & ASSOCIATES ARCHITECTS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted in part and, upon reargument, the memorandum and order entered June 9, 2017 (151 AD3d 1634) is amended by deleting "St. Bonaventure" from the eighth sentence of the memorandum and substituting "defendant Bonaventure Square, LLC."